United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Colbert, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1593
Issued: December 4, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 13, 2008 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ merit decision dated November 26, 2007 finding that she was entitled to a schedule
award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this case.
ISSUE
The issue is whether appellant has more than 10 percent impairment of her left lower
extremity for which she has received a schedule award.
FACTUAL HISTORY
On September 23, 2005 appellant, then a 65-year-old rural carrier, sustained injury to her
left knee when she turned from her case to retrieve parcels. The Office denied her claim by
decision dated December 14, 2005. Appellant requested reconsideration. On April 13, 2006 it
accepted her claim for left knee lateral meniscus tear. Appellant underwent an arthroscopy of
her left knee with partial medial and lateral meniscectomies, extensive chondroplasty of the

patella as well as the medial and lateral femoral condyles on May 8, 2008. The Office entered
her on the periodic rolls on June 29, 2006. By decision dated November 28, 2006, the Office
reduced appellant’s compensation benefits based on her actual earnings as a modified clerk.
Appellant requested reconsideration of this decision on December 26, 2006. By decision dated
January 19, 2007, it denied modification of the November 28, 2006 wage-earning capacity
determination.1
In a note dated June 30, 2006, appellant’s attending physician, Dr. Robert F. Hines, a
Board-certified orthopedic surgeon, stated that appellant had reached maximum medical
improvement.
Appellant requested a schedule award on May 10, 2007. She submitted a June 21, 2007
report from Dr. Hines, who opined that appellant had reached maximum medical improvement
and noted that a loss of 20 degrees of flexion as well as two centimeters of atrophy of the
quadriceps. Dr. Hines found that appellant had four percent impairment of the whole person.
The district medical adviser reviewed this report on October 1, 2007. He found that appellant
had either 10 percent impairment of the left lower extremity due to partial medial and lateral
menisectomies or 10 percent impairment due to loss of flexion. The district medical adviser
noted that appellant was not entitled to combine these impairment ratings. By decision dated
November 26, 2007, the Office granted appellant a schedule award for 10 percent impairment of
her left lower extremity.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulation3 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The American Medical Association, Guides to the
Evaluation of Permanent Impairment has been adopted by the implementing regulation as the
appropriate standard for evaluating schedule losses.4 Effective February 1, 2001, the Office
adopted the fifth edition of the A.M.A., Guides as the appropriate edition for all awards issued
after that date.5
1

By decision dated November 28, 2006, the Office reduced appellant’s compensation benefits based on her actual
earnings as a modified clerk. Appellant requested reconsideration of this decision on December 26, 2006. By
decision dated January 19, 2007, it denied modification of the November 28, 2006 wage-earning capacity
determination.
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404 (1999).

4

Id.

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(a) (August 2002).

2

A schedule award is not payable for a member, function or organ of the body not
specified in the Act or in the implementing regulations. As neither the Act nor the regulations
provide for the payment of a schedule award for the permanent impairment of the whole person,
no claimant is entitled to such an award.6
ANALYSIS
Appellant’s attending physician, Dr. Hines, a Board-certified orthopedic surgeon, found
that appellant had flexion of less than 110 degrees, a 10 percent impairment of the left lower
extremity.7 He further found that appellant had two centimeters of quadriceps atrophy. This
results in eight percent impairment of the lower extremity.8 However, as properly noted by the
district medical adviser, the A.M.A., Guides do not allow these two evaluation methods to be
combined.9 Therefore, appellant is only entitled to 10 percent impairment of the left lower
extremity based on these findings. As noted, she is not entitled to a schedule award for
impairment to the whole person as expressed by Dr. Hines. The schedule award is payable only
for impairment of the appropriate scheduled member, the left lower extremity.
The district medical adviser noted that under the diagnosis-based estimates appellant had
10 percent impairment of the lower left extremity due to her partial medial and lateral
meniscectomies.10 Again, a diagnosis-based estimate may not be combined with either the
impairment rating for loss of range of motion or for atrophy in accordance with the A.M.A.,
Guides.11 As none of appellant’s impairment ratings can be combined, she is only entitled to a
schedule award for 10 percent impairment of the left lower extremity.
CONCLUSION
The Board finds that in accordance with the A.M.A., Guides appellant has no more than
10 percent impairment of her left lower extremity for which she has received a schedule award.

6

George E. Williams, 44 ECAB 530, 533 (1993).

7

A.M.A., Guides, 537, Table 17-10.

8

Id. at 530, Table 17-6.

9

Id. at 526, Table 17-2.

10

Id. at 546, Table 17-33.

11

Id. at 526, Table 17-2.

3

ORDER
IT IS HEREBY ORDERED THAT the November 26, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 4, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

